Citation Nr: 0712155	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-35 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees, arms, elbows and spine, to include as 
secondary to service-connected sarcoidosis.

2.  Entitlement to service connection for a skin disability, 
to include as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for a liver disability, 
to include as secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for muscle weakness, to 
include as secondary to service-connected sarcoidosis.

5.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to service-
connected sarcoidosis.

6.  Entitlement to service connection for hypertension with 
chest pain and a heart condition, to include as secondary to 
service-connected sarcoidosis.

7.  Entitlement to service connection for a chronic fatigue 
syndrome, to include as secondary to service-connected 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran requests that a number of disabilities be 
considered for service connection as resulting from his 
service-incurred sarcoidosis.  He does not present medical 
evidence to support his claims, but asserts that a physician 
by the name of David E. Torin advised him many years ago that 
he could expect to be crippled by the disease spreading into 
his joints, eyes and lungs.  The veteran also contends that 
reasonable doubt should be resolved in his favor and his 
claims granted because it is impossible to say that current 
disabilities are not the results of sarcoidosis.  The 
veteran's representative, in its most recent briefing, notes 
that VA's examining physician would not render an opinion as 
to etiology of certain disabilities because he would have to 
resort to speculation.  Thus, the examinations are 
inadequate.

Service medical records show that the veteran had sarcoidosis 
found in the hilar and supraclavicular nodes.  The 
supraclavicular node was excised for biopsy and there is no 
suggestion of resulting limitation in the neck or shoulder 
area as a result of the surgical intervention.  The veteran 
was discharged without disability of the upper extremities, 
spine, knees, skin, liver, or cardiovascular system.  There 
were no complaints of fatigue.

Post-service medical evidence shows that the veteran has been 
treated for joint pain, primarily in the upper extremities, 
as well as for somewhat controlled hypertension.  There are 
no references in his treatment records, which date from 1987 
to 2001, to sarcoidosis.  Consequently, there is no medical 
opinion in the treatment records regarding current 
disabilities being products of sarcoidosis.

The veteran underwent VA examination in November 2003 and 
there is no reference to the claims folder being present or 
reviewed.  The VA examiner made addenda to his reports in 
July 2004 and June 2005, but there is no reference to the 
claims folder or even a review of the veteran's history of 
sarcoidosis-related symptoms made in those additions.  The 
opinions rendered by the examiner are cursory and include no 
rationale for conclusions.  Interestingly, the examiner 
stated on several occasions that there was not enough 
clinical evidence to render a diagnosis yet appears to have 
made no referral for additional testing to determine the 
nature and etiology of the veteran's complaints.

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  The veteran is entitled to a medical 
evaluation of his symptoms, including a review of his claims 
folder and pertinent medical evidence.  Therefore, all claims 
must be remanded in order for additional examination to be 
scheduled pursuant to 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran advised VA in November 2002 
that he did not like to go to the doctor, but at other times 
insinuated that there were additional medical records.  The 
RO requested that the veteran provide his current Kaiser 
Permanente treatment records in November 2005, but the 
veteran did not respond.  Upon remand, the veteran is asked 
to cooperate with the development of his claims by providing 
either his treatment records, a release for VA to obtain 
current treatment records, or a statement regarding the lack 
of treatment records from 2001 forward.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
treatment records dated from 2001 to the 
present or provide proper release forms so 
that VA may obtain the records.  If there 
are no current treatment records, place a 
note to that effect in the claims folder.

2.  After all current treatment records 
are obtained and associated with the 
claims folder, schedule the veteran for 
examination by the appropriate 
specialist(s) to determine the nature and 
etiology of complaints of joint pain, 
muscle weakness, fatigue, skin problems, 
and liver enlargement.  The examiner(s) 
must be provided with the claims folder 
and requested to comment on his/her review 
of the veteran's history of sarcoidosis in 
relation to each complaint put forth.  The 
examiner should perform all necessary 
clinical testing to determine if it is at 
least as likely as not that current 
disabilities are due to service-incurred 
sarcoidosis.

(a) The examiner is requested to state 
whether the veteran has degenerative joint 
disease of any joint.  If so, the examiner 
is to specify which joint is shown by x-
ray evidence to have a degenerative 
disease.  The examiner should state for 
each knee, each elbow, each shoulder and 
for the spine whether there is a pattern 
of bony involvement typical of 
sarcoidosis.  The examiner should then 
state whether it is at least as likely as 
not that each diagnosed disability began 
during service or as a proximate result of 
sarcoidosis.

(b) The examiner is requested to identify 
each skin lesion the veteran believes to 
be a result of sarcoidosis.  The examiner 
should perform all necessary testing to 
determine the nature of the lesion and 
then state whether it is at least as 
likely as not that each diagnosed 
disability began during service or as a 
proximate result of sarcoidosis.

(c) The examiner is requested to determine 
if the veteran has a disability of the 
liver.  The examiner should perform all 
necessary testing, beyond simply palpating 
the abdomen, to determine the nature of 
any liver disorder and then state whether 
it is at least as likely as not that each 
diagnosed disability began during service 
or as a proximate result of sarcoidosis.

(d) The examiner is requested to determine 
if the veteran has a multi-symptom 
disorder such as chronic fatigue syndrome.  
The examiner is requested to discuss the 
veteran's complaints of muscle weakness 
and fatigue as well as the onset of 
symptoms being in the veteran's 70's.  The 
examiner should perform all necessary 
testing to determine the nature of the 
complaints and then state whether it is at 
least as likely as not that each diagnosed 
disability began during service or as a 
proximate result of sarcoidosis.

(e) The examiner is requested to evaluate 
the veteran's shoulder disabilities and 
comment on any complaints in relation to 
the supraclavicular node removal during 
service.  The examiner should perform all 
necessary testing to determine the nature 
of shoulder complaints and then state 
whether it is at least as likely as not 
that each diagnosed disability began 
during service or as a proximate result of 
sarcoidosis.

All opinions expressed must be supported 
by complete rationale.  Stating that 
speculation is required to render the 
opinion may be expressed, but an opinion 
is required nonetheless.  All examination 
reports must be typewritten and signed by 
the examining physician.

3.  After all treatment records have been 
associated with the claims folder, 
schedule the veteran for examination by a 
cardiologist to determine the nature and 
etiology of all complaints of chest pain 
and heart rhythm irregularity.  The claims 
folder must be provided and the examiner 
is requested to comment on the veteran's 
history of hypertension, irregular heart 
rhythm and possible diagnosis of coronary 
artery disease.  The examiner should 
perform all necessary testing, render all 
appropriate diagnoses and state whether it 
is at least as likely as not that each 
diagnosed disability began during service 
or as a proximate result of sarcoidosis.

All opinions expressed must be supported 
by complete rationale.  Stating that 
speculation is required to render the 
opinion may be expressed, but an opinion 
is required nonetheless.  All examination 
reports must be typewritten and signed by 
the examining physician.

4.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




